DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment, the objection to the drawings and claims have been withdrawn.
Also in view of the amendment to the claims, the rejection of claims 1-7 under 35 U.S.C. 112b has been withdrawn.
Upon reconsideration, the rejection of claims 1, 3-7 under 35 U.S.C. 102a1 as being anticipated by Ouellette has been withdrawn in view of the limitation of “instructions for heating the food item in the multifunction pressure cooker.”
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-18 are currently pending.  Claims 8-12 are withdrawn from consideration.  Claims 1-7 and 13-18 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “the inner cavity” on line 3, which lacks proper antecedent basis to the claims from which it depends.
Claim 17 recites the limitation, “the molded frozen food item” on line 2.  This limitation lacks proper antecedent basis to the claims from which it depends.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette (US 20160007643) in view of Uchida (JP 2014176320), “Amy + Jacky - Instant Pot French Onion Soup” (i.e. “Amy + Jacky”), “pressurecookerrecipes” and Peng (US 20130224342).
Regarding claim 1, Ouellette teaches a packaged frozen food product comprising a frozen food item, the packaged frozen food product comprising a package (see paragraph 66 - packaging in retail packaging”); a frozen food item disposed within the package (see figure 3 and figure 2 “Packaging of soup pucks in film”; paragraph 63 - freezer).  As shown in figure 3, the frozen food item has a bottom surface that would have had an area and the frozen food of Ouellette also has an outer peripheral surface.  Ouellette also discloses that the package includes preparation instructions (see paragraph 69 - “For example, instructions regarding suggested conditions to prepare an onion soup gratin…”).  
Regarding the limitations of “a frozen food item that cooperates with a cavity of a receptacle of a multifunction pressure cooker, the cavity including a predetermined bottom surface area and a peripheral surface having a predetermined diameter,” it is noted that the claim is directed to the packaged frozen food product.  Therefore, the above limitations are seen to be an intended use of the prior art package.  The prior art packaged frozen food product is seen to be capable of cooperating with any type of heating device, because the reference teaches, as an example, the use of various cooking devices such as a conventional oven or microwave oven (paragraph 69). 
Regarding the limitation of, “the food item having a bottom surface area substantially equal to that of the cavity and an outer peripheral surface,” and “any gap between the outer peripheral surface of the frozen food item and the peripheral surface of the cavity being 6 cm or less”, as discussed above, this is seen to be an intended use of the claimed food package, especially as the claim does not recite any dimensions of the cavity or any dimensions of food item.  It is further noted however, that Ouellette’s figure 3 shows a cylindrical shape, and the mold used to form the frozen food can have a bottom diameter of 2-8 inches (paragraph 55).  Because the claim does not provide any specificity as to the particulars of the food item dimensions, it is seen that Ouellette’s disclosure of a bottom diameter of 2-8 inches would have resulted in a bottom surface area “substantially equal” to that of a cavity of a pressure cooker receptacle.  Further regarding the new limitation of, “any gap between the outer peripheral surface of the frozen food item and the peripheral surface of the cavity being 6cm or less,” it is noted that this is also seen to be an intended use of the claimed packaged frozen food product and as the prior art teaches the structure of the packaged frozen food, it is seen that the above intended use that the prior art would have been capable of performing, especially as this would have been a function of the particular dimensions of the cavity of a pressure cooker.
If it could have been construed that Ouellette was not specific on the particular bottom shape of the food item, then it is noted that Uchida evidences a bottom surface area for a frozen food item such as a soup (see figure 1a, b and d; abstract), such that modification would have been obvious to one having ordinary skill in the art, based on known expedients for forming shaped frozen food items.  Further regarding instructions for heating in a pressure cooker, “Amy + Jacky” evidences that it has been known in the art to use pressure cookers for the purpose of making soups, including French onion type soup (see at least, page 4 “Tips for Instant Pot French Onion Soup” and page 6, step 5, “Pressure Cook at High Pressure….”).  Additionally, “pressurecookerrecipes” also evidences that pressure cookers can have a receptacle cavity with an inner diameter of 8 inches for instance (see page 3 of 10, “The inner pot of 6-Quart Instant Pot is 8 inches in diameter…”).  
As Ouellette is not seen to be limiting how one could heat the frozen item, in view of “Amy + Jacky” and “pressurecookerrecipes” it would have been obvious to one having ordinary skill in the art that the frozen food product of Ouellette can also be used in a pressure cooker and providing instructions to do so would thus have been obvious to one having ordinary skill in the art based on known expedients for preparing soup.  It is also noted that Peng evidences frozen foods (paragraph 21) which can be heated using various conventional techniques, such as conventional oven, microwave oven, pressure cooker (paragraph 17) and thus further supports that Ouellette’s product can equally be used with other types of heating configurations.
Regarding claim 2, Ouellette teaches that the packaging can have instructions thereon (see the last sentence of paragraph 69).  While not specific as to being “printed”, it is not seen that patentability can be predicated on printing the instructions as the reference already teaches that the packaging has instructions thereon.  That is, whether one printed or applied the instructions to the packaging would have been obvious to one having ordinary skill in the art, as both techniques are well known in the art for providing instructions for food preparation, and as printing or applying instructions onto the package would have been the only two options for how one would have provided instructions onto the packaging.  
Regarding the food item including a concave bottom, the claim differs from Ouellette in this regard.  
However, Ouellette is not seen to be limiting regarding the particular shape of the food item.  
In this regard, Uchida teaches a concave bottom portion (see figure 1b, item 2a) which can be useful for providing even heating with additional foods included with the frozen soup (see paragraph 15, 17, 21, 24 of the machine translation).  To thus modify Ouellette and provide a recess would have been obvious to one having ordinary skill in the art for providing uniform heating.
Regarding claim 3, in view of the discussion above with respect to claim 1, it is noted that Ouellette is seen to disclose the food item with a diameter substantially equal to that of the cavity such that there would have been no gap between the outer peripheral surface of the frozen food item and the peripheral surface of the cavity, especially because as shown in figure 3 Ouellette shows the food item with a unitary, straight sidewall.  Additionally, as discussed above with respect to claim 1, the prior art teaches the structure of the claimed food item, and therefore, the prior art food item is seen to be capable of the intended use of having a diameter substantially equal to that of a pressure cooker cavity such that there would have been no gap between the frozen food item and the peripheral surface of the cavity.  Even further, in view of the rejection above with respect to claim 1, it is seen that the combination teaches that the food item can have a diameter of 8 inches and the prior art further teaches an inner diameter of a cavity of a pressure cooker, also being 8 inches, thus teaching the food item with a diameter substantially equal to that of the cavity and would also result in no gap between the food item and the peripheral surface of the cavity.
Regarding claim 4, similar to the discussion above with respect to claim 1, it is seen that Ouellette’s disclosure of a diameter of 2-8inches would have resulted in a frozen food item with a diameter “less” than that of the cavity.  The claim is thus seen to recite an intended use of the claimed packaged frozen food and since the prior art discloses the claimed structure, the prior art is seen to be capable of the recited intended use.
Regarding claim 5, as Ouellette discloses a bottom diameter of the frozen food to be 2-8inches, it is seen that this would have resulted in a diameter of the frozen food item to be at least about 1mm less than that of the cavity.
Regarding claim 6, in view of Ouellette disclosing that the frozen food item can have a diameter of 2-8inches, it is seen that the diameter of the frozen food item would allow for interposition of a part of a cooking implement between the frozen food item and the cavity when the frozen food item is placed in the cavity.  This is seen to be an intended use that the structure of Ouellette would have been capable of performing.
Regarding claim 7, it is noted that the claim is rejected for the reasons given above with respect to claim 6, as claim 7 only further defines the particular type of cooking implement.
Regarding claim 13, similar to the discussion above with respect to claim 1 and 5, it is noted the limitation of, “a gap between the outer peripheral surface of the frozen food item and the peripheral surface of the cavity ranges from 0.3 cm to 6.0cm” is seen to be directed to an intended use of the claimed packaged frozen food.  That is, the structure of the packaged frozen food as recited in claim 1 has been taught by Ouellette and therefore, the packaged frozen food would also have bene capable of the intended use, especially as the specific gap would also have been a function of the particular container into which the frozen food was placed.
Regarding claim 14, Ouellette suggests providing instructions as discussed above with respect to claim 1.  Regarding the specific instructions that have been provided, as recited in claim 14, it is noted that Ouellette is not specific in this regard.
However, the combination, as applied to claim 1 teaches that it has been known and desirable to use pressure cookers for cooking frozen foods and Ouellette is not seen to be limiting as to the particular expedient by which the frozen food can be prepared.  As the combination suggests using pressure cookers, it would have been obvious to one having ordinary skill in the art to provide instructions for providing known expedients for heating similar types of products.  Additionally, once it was recognized in the art to provide instructions with a food package and as the combination teaches the claimed packaged food, it is not seen that patentability can be predicated on the specific instructions that are provided with the packaged food product. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above which relies on Ouellette (US 20160007643) as the primary reference, and in further view of Fukui (JP2007-130000).
Regarding claim 15, Ouellette teaches retail packaging and formed films into which the frozen food can be packaged (paragraph 66).  A formed film within which the soup having a shape as shown in figure 3 of Ouellette would have suggested that the formed film can be construed as a container having a bottom wall and a peripheral wall.
Nonetheless, claim 15 differs in specifically reciting, “wherein the package comprises a container including a bottom wall and a peripheral wall, and the peripheral wall has a rim extending outward about its upper periphery to facilitate handling.”
However, Fukui teaches containers within which frozen foods such as frozen soup can be packaged (see the abstract; figure 4, item 21; paragraph 15 of the machine translation; figure 6, item 61 - “concave-convex part” - see paragraph 18, 22) and where the container comprises a bottom wall (figure 4, item 40, 41; figure 6, item 60, 61) and a peripheral wall (figure 4, figure 6), and the peripheral wall has a rim extending outward (see the rim engaging with lid 4 and lid 62) about its upper periphery “to” facilitate handling.  
To thus modify the Ouellette combination and to package the frozen food of Ouellette in a container comprising a bottom wall, and a peripheral wall that has a rim extending outward about its upper periphery would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional type of packaging container for another, both recognized for performing a similar function. 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 15 above which relies on Ouellette (US 20160007643) as the primary reference, and in further view of Kakikawa (JP S57-129673), Miyata (JP H11-276128) and Leal (US 20200018535).
Regarding claim 16, the claim differs from the combination applied to claim 15 in specifically reciting, “wherein an angle between the peripheral wall and a plane perpendicular to a plane of the rim ranges from 2° to 10°.
However, Kakikawa teaches containers similar to that of Fukui for packaging frozen soup (see the abstract - frozen concentrated hotchpotch, concentrated tea 3) which can be removable from the container having angled peripheral side walls and a rim extending therefrom (see figure 2).  Miyata also teaches a packaged frozen food soup (see the abstract and figure 2 see figure 1, item 3; paragraph 7 of the machine translation) comprising a bottom wall and a peripheral wall that has a rim extending outward about its upper periphery (see figures 1-3, the outward rim) and where the peripheral sidewall can have a height of 61mm, and top side diameter of 148mm and a bottom side diameter of 122mm (see figure 3).  Miyata further teaches that the lower diameter can be 1 times or 1.5 times or greater than the height of the container (see paragraph 9).  As the cross section is a trapezoid, this means that the right triangle defined by the peripheral wall would have had one side with a  height of 61mm the other side of the right angle with a length of (148-122)/2 = 13mm.  This would have resulted in the angle between the peripheral wall and a plane perpendicular to the rim to be about 12°.  However, as Miyata teaches that the bottom diameter can increase in length to be 1.5 times the height (see paragraph 9), it would have been obvious to one having ordinary skill in the art that this would further have reduced the other side of the right triangle thus further lowering the above mentioned angle to fall within the claimed range.  For example, with the bottom diameter being 1.5 times the height, the bottom diameter would have been 152.5mm (i.e. 61+ (61x1.5)) and the right triangle would have had a height of 61mm and one side with a length of 2.25mm, which would result in the angle between the side wall and the plane perpendicular to the rim to have been about 2.11 degrees.  See annotated figure 3 below:

    PNG
    media_image1.png
    507
    648
    media_image1.png
    Greyscale

Therefore, Miyata is suggesting an angle of the sidewall to be between, for example 2.11 degrees and 12 degrees for containers taught to be used for packaging similar types of frozen foods.   
Additionally, it is noted that Leal teaches an angled sidewall (see figure 1, item 161) for a frozen food such as ice and where the angle of the sidewall to the bottom can be for example, between 91-99 degrees for the purpose of facilitating removal of the frozen product from the container (see paragraph 54).  By teaching an angle of 91-99 degrees, this suggests that the angle to a plane perpendicular to the rim would have been between 1 and 9 degrees.  
Thus, it would have been obvious to one having ordinary skill in the art to modify the combination, which already teaches an angled sidewall to have a specific angle of the peripheral wall to a plane perpendicular to the rim to be between 2.11 and 12 degrees or 1-9 degrees, for example, as an obvious matter of engineering and/or design and for the advantageous purpose of desirably facilitating removal of the frozen soup from the container.
Regarding claim 17, Fukui teaches that the container can comprise a raised portion (see figure 4, item 41; paragraph 15 of the machine translation; figure 6, item 61; paragraph 18).  Fukui teaches that there is a soup 21 within the container, and where the contents including soup are frozen (see paragraph 15 and 16) thus resulting in the soup also having a concave bottom portion.  Kakikawa also teaches a convex shape to the bottom wall of the container (see figure 2) and where the frozen product would thus have had a concave bottom portion.  Kakikawa further suggests that such a shaped frozen product should also be removable from the container (see figure 2 and figure 3).  
To thus modify the combination and provide a concave upper surface to the bottom wall, to result in a concave bottom surface on the frozen food would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, especially as Ouellette suggests a frozen shaped food and Fukui and Kakikawa suggest similar frozen shaped foods where the bottom of the container has a convex portion that would provide a complementary concave portion on the food.
Regarding claim 18, it is noted that the claim reads as the first and second frustoconical portions having the same angle (i.e. between 5-8 degrees).  In this regard, Miyata is seen to encompass the claimed range, because Miyata teaches an angle of between 2.11 degrees and 12 degrees.  Leal teaches that the angle for facilitating removal of the frozen product from the container can be between 1-9 degrees, thus suggesting two frustoconical sections having the same angle, and which encompasses the claimed range.  
To thus modify the combination in view of Miyata and Leal would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design and for facilitating removal of the frozen product from the container.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 16 above which relies on Ouellette (US 20160007643) as the primary reference, and in further view of Lacan (US 20040026599) or Visin (US 20140260348).
Regarding claim 17, the claim recites that the bottom wall has a convex upper surface so that the molded frozen food item will have a concave bottom portion. 
In this regard, Fukui teaches that the container can comprise a raised portion (see figure 4, item 41; paragraph 15 of the machine translation; figure 6, item 61; paragraph 18).  Fukui teaches that there is a soup 21 within the container, and where the contents including soup are frozen (see paragraph 15 and 16) thus resulting in the soup also having a concave bottom portion.   Kakikawa teaches a convex portion to the bottom wall (see figure 2, item 13) and where the contents can be removed from the container.
Furthermore, Lacan teaches providing a container that can hold frozen foods (ice), where the container bottom has a convex upper surface (see figure 2, item 20,30; paragraphs 28-32) and where the convex surface can be advantageous in facilitating removing the frozen product from the container (see paragraph 43-44).  Visin also teaches molded foods (ice) where the bottom of the container comprises a convex surface, which would result in the food taking a concave shape, and where the convex surface can help remove the food from the container (see figure 9 and 10, item 40, paragraph 30, 32)
To thus modify the combination and to provide a convex upper surface to the bottom wall of the container would have been obvious to one having ordinary skill in the art for the purpose of facilitating removal of the frozen food from the container.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 15 above which relies on Ouellette (US 20160007643) as the primary reference, and in further view of Kakikawa (JP S57-129673), Miyata (JP H11-276128) and Leal (US 20200018535) and in further view of Zoss (WO 0164528).
Further regarding claim 18, Kakikawa, Miyata and Leal have been incorporated herein as discussed above with respect to claims 16 and 18.  
It is noted that the claim reads the first and second frustoconical portions having the same angle (i.e. between 5-8 degrees).  In this regard, Miyata is seen to encompass the claimed range, because Miyata teaches an angle of between 2.11 degrees and 12 degrees and teaches a frustoconical sidewall, thus having a first and second frustoconical section.   
Furthermore, Zoss teaches containers for frozen foods (see the abstract) where the container can have a frustoconical side wall (see figure 2, item 30) and where the angle between the sidewall and the bottom (alpha) can be “approximately 87 degrees” for ease of removal (see page 7, lines 21-26), where an angle of approximately 87 degrees to the bottom can be construed as encompassing an angle of 85 degrees to the bottom, which would have resulted in the angle between the side wall and a plane perpendicular to the side wall to be about 5 degrees.  Modification of the combination to thus use an angle of 5 degrees for the frustoconical sidewall would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, and where such an angle has been taught by Leal to be advantageous for facilitating removal of the frozen product from the container.

Response to Arguments
On page 8 of the response, Applicant urges that the currently presented claims specify a dimensional relationship between the frozen food item and the cavity and that the functional cooperation between the frozen food item and a cavity of a receptacle must be considered with regard to patentability because a functional recitation must be evaluated and considered.
These urgings have been acknowledged and considered.  However this argument is not seen to be sufficient to overcome the rejections as presented in this Office Action, because the preamble to the claim indicates that the claims are directed to a packaged frozen food product, and not to a method of using the packaged frozen food product, nor to a frozen food product within a receptacle of a pressure cooker.  In this regard, the claim therefore requires a packaged frozen food product that comprises a package, the frozen food within the package, the frozen food having a bottom surface area.  The limitations directed to the pressure cooker structure and how the frozen food could interact with the pressure cooker are still seen to be intended use limitations.  Therefore, if the prior art teaches the recited structure, it is seen that the prior art would also have been capable of the intended use, especially since any particular gap or surface area would have been a function of the specific pressure cooker that was used - and the claims are not directed to the use of the frozen food or to the frozen food within a pressure cooker, but rather are directed to the packaged frozen food.

Further on page 8 of the response, Applicant urges that Ouellette is silent regarding a multifunction pressure cooker and provides no reason for the claimed functional and dimensional relationship between structures of the frozen food item and the pressure cooker.
It is noted however, that these urgings are directed to an intended use of the claimed packaged frozen food product.  Since the prior art teaches the structure of the claimed frozen food product, it would have been capable of the intended use.

On page 9 of the response, Applicant urges that neither Ouellette nor pressurecookerrecipes suggests the use of a frozen soup with the pot of pressurecookerrecipes and only generally discloses an 8inch diameter pressure cooker without describing the locus of the diameter measurement.  Applicant further urges that placement of Ouellette’s frozen soup into the pot of pressurecookerrecipes does not provide any reason for any gap between the frozen soup and the surface of the pressure cooker.
These urgings are not seen to be sufficient in view of the remarks presented above.  That is, pressurecookerrecipes has been relied on as evidence that pressure cooker diameters can be of a similar dimension as the dimensions suggested by Ouellette and Amy + Jacky evidence that soup can be desirably prepared in pressure cookers, thus evidencing that Ouellette’s frozen product can be used within a pressure cooker.
On pages 9-10 of the response, Applicant urges that the combination does not teach the claimed container structure as recited in claims 15-18.
These urgings are seen to be moot in view of the new grounds of rejection necessitated by the amendment to the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giles (WO 2020021242) discloses a sidewall (see figure 4, item 12b) for a frozen food (see at least, the abstract), where the angle of the sidewall 12b to the base can be 94-96 degrees (see page 4, lines 14-19).  Such an angle to the base would have resulted in the angle of the sidewall 12b to a plane perpendicular to the rim to be between 4-6degrees.  See figure 4 annotated below:

    PNG
    media_image2.png
    445
    858
    media_image2.png
    Greyscale

US 5393032 discloses a frozen food container with a bottom wall having convexities for facilitating removal of the frozen food.
Amefia (WO 2012094291) discloses a container (see figure 8) comprising a bottom wall (132) and a peripheral wall (figure 8, item 128) having a rim extending outward about its upper periphery (140).  Amefia discloses that such a rim can be advantageous for facilitating handling because a film can be affixed at the rim (see paragraph 28).  Amefia also discloses where the container can comprise a convex protrusion for also controlling heating (see paragraph 28) on the bottom of the container and where the soup that is frozen within the container would thus have had a concave bottom portion.  Amefia discloses what can be construed as a frustoconical portion (see figure 8, item 128), where the angle would appear to be close to 2° near the rim 140 (as it appears essentially vertical) but would have been greater in a direction extending toward the bottom 132.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792